
	
		I
		111th CONGRESS
		1st Session
		H. R. 3790
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Meek of Florida
			 (for himself, Mr. Maffei,
			 Mrs. Emerson,
			 Mr. Farr, Mr. Thompson of Pennsylvania,
			 Mr. Altmire,
			 Ms. Wasserman Schultz,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Boccieri,
			 Mr. Klein of Florida,
			 Mr. Shuler,
			 Mr. Ryan of Ohio,
			 Mr. Wexler,
			 Mr. Murtha,
			 Mr. Hastings of Florida,
			 Mr. Tiberi, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the Medicare competitive acquisition program for durable medical equipment and
		  prosthetics, orthotics, and supplies (DMEPOS) in a budget neutral
		  manner.
	
	
		1.Repeal of Medicare DMEPOS
			 competitive acquisition program
			(a)In
			 generalSection 1847 of the
			 Social Security Act (42 U.S.C. 1395w–3) is repealed.
			(b)Effective
			 date
				(1)In
			 generalThe repeal made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
				(2)Impact on
			 current contractsIn the case of any contract awarded under
			 section 1847 of the Social Security Act before the date of the repeal of such
			 section—
					(A)the contract is
			 terminated;
					(B)no payment shall
			 be made under title XVIII of such Act on or after the date of the enactment of
			 this Act based on such a contract; and
					(C)to the extent that
			 any damages may be applicable as a result of the termination of such contracts,
			 such damages shall be payable from the Federal Supplementary Medical Insurance
			 Trust Fund under section 1841 of such Act.
					(3)ConstructionNothing
			 in this subsection shall be construed to provide an independent cause of action
			 or right to administrative or judicial review with regard to the termination
			 provided under this subsection.
				(c)Pay-For through
			 change in covered item updateSection 1834(a)(14) of the Social
			 Security Act (42 U.S.C. 1395m(a)(14)) is amended by redesignating subparagraph
			 (M) as subparagraph (O) and by striking subparagraphs (K) and (L) and inserting
			 the following:
				
					(K)for 2010, 2011, and 2012—
						(i)in
				the case of complex rehabilitative power wheelchairs recognized by the
				Secretary as classified within group 3 or higher, the percentage increase in
				the consumer price index for all urban consumers (U.S. urban average) for the
				12-month period ending with June of the previous year; and
						(ii)in the case of
				other items and services, −0.25 percentage points;
						(L)for 2013, the
				percentage increase in the consumer price index for all urban consumers (U.S.
				urban average) for the 12-month period ending with June 2012;
					(M)for 2014—
						(i)in
				the case of complex rehabilitative power wheelchairs recognized by the
				Secretary as classified within group 3 or higher, the percentage increase in
				the consumer price index for all urban consumers (U.S. urban average) for the
				12-month period ending with June 2013 plus 2.0 percentage points; and
						(ii)in the case of
				other items and services, the percentage increase in the consumer price index
				for all urban consumers (U.S. urban average) for the 12-month period ending
				with June 2013;
						(N)for 2015—
						(i)in
				the case of complex rehabilitative power wheelchairs recognized by the
				Secretary as classified within group 3 or higher, the percentage increase in
				the consumer price index for all urban consumers (U.S. urban average) for the
				12-month period ending with June of the previous year; and
						(ii)in the case of
				other items and services, −0.5 percentage points;
				and
						.
			
